The opinion of the Court was delivered by
O’Neall, C. J.
The plaintiffs, according to an uniform practice in the Law Court, ought to have been required to prove who were the persons composing the partnership. It was one of the allegations required to be proved without being objected to in the pleading. In these cases, however, as a matter of surprise, and the practice not being generally well understood, and verdicts being found for the plaintiffs, it is thought best to permit the parties to supply the proof.
The motions for new trials are therefore granted.
Wardlaw, J., concurred.

New trials granted.